                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 MELVIN SMITH, #204 766,                )
                                        )
              Plaintiff,                )
                                        )
       v.                               )      CASE NO. 2:16-CV-908-WKW
                                        )                [WO]
 CHARLES GRADDICK, LEIGH                )
 GWATHNEY, CLIFF WALKER,                )
 and DWAYNE SPURLOCK,                   )
                                        )
              Defendants.               )

                                      ORDER

      On November 18, 2019, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 37.) Upon an independent

review of the record and the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this action is DISMISSED without

prejudice for lack of jurisdiction.

      Final judgment will be entered separately.

      DONE this 5th day of December, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
